HARPER, J.
Appellant was prosecuted and convicted of pursuing the business and occupation of selling intoxicating liquors in prohibition territory. The record before us contains neither a statement of facts nor any bills of exception. The motion for a new trial alleges some matters which, if properly supported by affidavits, might present questions for review; but, in the absence of any supporting affidavits, no evidence of any character accompanying the record, the judgment must be affirmed. The judgment is affirmed.